DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 05/19/2017 (see Date of Continuation on BIB) has been reviewed and is accepted.  The terminal disclaimer has been approved on 03/04/2022.

    EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in a telephone interview with Robert Gingher on March 01, 2022.

Please amend the applicant as follows:

5.	Claims 10, 15, 20, 25, 29 have been amended.
6.	Claims 11, 21, 30 have been canceled.
7.	Claims 34-36 have been added.

Claim 10, (Currently Amended) An apparatus comprising:
an input-output interface;
a processor coupled to the input-output interface and wherein the processor is coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
receiving data and discerning whether the data is associated with public safety;
responsive to discerning that the data is public safety data, passing the public safety data to a data collector for further processing; 
transmitting the data associated with public safety and the data not associated with public safety to a gateway;
identifying search patterns from a first responder user device;
applying metadata to the search patterns;
refining the search patterns based on the identifying; and
generating search recommendations as a function of the metadata and an identification of the first responder user device.

Claim 15, (Currently Amended) The apparatus of claim 10 wherein the 
data is received from one of a plurality of servers.

Claim 20, (Currently Amended) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
receiving data and determining whether the data is associated with public safety;
responsive to determining that the data is public safety data, passing the public safety data to a data collector for further processing; 
transmitting the data associated with public safety and the data not associated with public safety to a gateway;
identifying search patterns from a first responder user device;
applying metadata to the search patterns;
refining the search patterns based on the identifying; and
generating search recommendations as a function of the metadata and an identification of the first responder user device.

Claim 25, (Currently Amended) The non-transitory, machine-readable medium of claim 20 wherein the data is received from one of a plurality of servers.


Claim 29, (Currently Amended) A method, comprising:  
receiving, by a processing system including a processor, data and determining, by the processing system, whether the data is associated with public safety;
responsive to determining that the data is public safety data, providing, by the processing system, the public safety data to a data collector for further processing; 
transmitting, by the processing system, the data associated with public safety and the data not associated with public safety to a gateway;
identifying, by the processing system, search patterns from a first responder user device;
applying, by the processing system, metadata to the search patterns;
refining, by the processing system, the search patterns based on the identifying; and
generating, by the processing system, search recommendations as a function of the metadata and an identification of the first responder user device.

Claim 34, (New) The apparatus of claim 10 wherein processor is incorporated in a processing system comprises a plurality of processors operating in a distributed computing environment.

Claim 35, (New) The method of claim 29, comprising: communicating with a server configured to aggregate the public safety data from a plurality of similarly configured apparatuses.

Claim 36, (New) The method of claim 29, comprising: integrating data from a plurality of public safety mobile applications and a plurality of first responder user devices.

Allowable Subject Matter
8.	Claims 10, 12-17, 20, 22-29, 31-36 are allowed.
9.       The following is an examiner’s statement of reasons for allowance:
With respect to claim 10, 20, 29, the closest prior art of record, Martin (US 2018/0053401) teaches an apparatus comprising: 
an input-output interface; 
a processor coupled to the input-output interface and wherein the processor is coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
receiving data and discerning whether the data is associated with public safety; 
responsive to discerning that the data is public safety data, passing the public safety data to a data collector for further processing; 
However, Martin alone or in combination fails teaches or fairly suggest;
transmitting the data associated with public safety and the data not associated with public safety to a gateway;
 identifying search patterns from a first responder user device; 
applying metadata to the search patterns; 
refining the search patterns based on the identifying; and 
generating search recommendations as a function of the metadata and an identification of the first responder user device.

Dependent claims 12-17, 22-28, 31-36 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641